               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                               CAUSE NO. 1:09CR7-LG-JMR-1

LEONARD LASHUNN BRADLEY

              ORDER DENYING DEFENDANT’S MOTION FOR
               PERMISSION TO FILE OUT OF TIME APPEAL

      BEFORE THE COURT is the [61] Motion for Permission to File Out of

Time Appeal filed by Leonard L. Bradley. After reviewing the Motion, the record in

this matter, and the applicable law, the Court finds that the Motion should be

denied.

                                 BACKGROUND

      Bradley pled guilty to one count of possession with intent to distribute

cocaine base in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(A). On September 28,

2009, the Court sentenced him to 140 months of imprisonment and five years of

supervised release. On January 3, 2012, the Court reduced Bradley’s sentence to

120 months imprisonment pursuant to the Fair Sentencing Act of 2010 and 18

U.S.C. § 3582(c)(2). Bradley was released from custody on October 6, 2017, but he

violated the terms of his supervised release when he was arrested by the Moss Point

Police Department and charged with child pornography-related offenses. On

January 18, 2019, the Court imposed a sentence of twenty-four months

imprisonment to be served consecutive to any state sentence that may be imposed

in the Moss Point Police Department case. On April 12, 2019, Bradley filed a pro se
Motion to Reduce Sentence pursuant to Section 404 of the First Step Act. On May

1, 2019, this Court entered an [59] Order denying Bradley’s Motion because he is

ineligible for relief under the First Step Act. The Office of the Federal Public

Defender filed the present Motion for Permission to File Out of Time Appeal on

Bradley’s behalf on May 20, 2019, asserting that the appropriate person in the

Federal Public Defender’s Office did not receive notice that Bradley had filed a

Motion under the First Step Act. 1

                                     DISCUSSION

        A criminal defendant’s notice of appeal must be filed within fourteen days

after entry of the order being appealed. Fed. R. App. P. 4(b)(1)(A).

        Upon a finding of excusable neglect or good cause, the district court
        may -- before or after the time has expired, with or without motion and
        notice -- extend the time to file a notice of appeal for a period not to
        exceed 30 days from the expiration of the time otherwise prescribed by
        this Rule 4(b).

Fed. R. App. P. 4(b)(4). The lack of notice to the appropriate person in the Federal

Public Defender’s Office does not constitute excusable neglect. Furthermore, no

explanation has been given as to why Bradley could not file a timely pro se notice of




1   The Federal Public Defender’s Office has been appointed by Administrative Order

        to represent any defendant previously determined to have been
        entitled [to] appointment of counsel, or who was previously
        represented by retained counsel and is presently indigent, to
        determine whether the defendant may qualify to seek reduction of
        sentence and to present any motions or applications for reduction of
        sentence in accordance with Section 404 of the First Step Act of 2018.

(Appendix 1 to Mot., ECF No. 61-1.)
                                          -2-
appeal. Finally, any appeal would be futile in this case, because Bradley clearly

does not qualify for relief under the First Step Act for the reasons stated in this

Court’s previous [59] Order. Therefore, Bradley has not demonstrated either good

cause or excusable neglect for failing to timely file a notice of appeal.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that [61] Motion for

Permission to File Out of Time Appeal filed by Leonard L. Bradley is DENIED.

      SO ORDERED AND ADJUDGED this the 6th day of June, 2019.


                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                           -3-
